EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Anne Davis Barry, Registration No. 47,408 on 05/18/2021.

 	The claims have been amended as follows:

1. (Currently Amended) A computer-implemented method comprising:
 	receiving, by a processor, an input dataset for training a new machine learning model;
 	performing, by the processor for each of a plurality of trained machine learning models:
 	retrieving a hash function and a sketch of a training dataset used to train the trained machine learning model;
 	computing a sketch of the input dataset based on the hash function and the input dataset; and
 	computing a distance between the sketch of the training dataset and the sketch of the input dataset;
 	ranking the plurality of trained machine learning models from smallest computed distance to largest computed distance;

 	initiating a training process of the new machine learning model based at least in part on the selecting, the training process based at least in part on the selected seed machine learning model and the input dataset.

2. (Original) The computer-implemented method of claim 1, wherein a trained machine learning model ranked as having a smallest computed distance is selected as the seed machine learning model.

3. (Currently Amended) The computer-implemented method of claim 1, wherein the performing, ranking, selecting and initiating are performed automatically by the processor in response to the receiving.  

4. (Original) The computer-implemented method of claim 1, wherein the processor comprises an edge node in a distributed computer system.

5. (Original) The computer-implemented method of claim 1, wherein the processor comprises a cloud node in a distributed computer system.

6. (Original) The computer-implemented method of claim 1, further comprising initiating retraining of the selected seed machine learning model, the re-training based at least in part on a training dataset used to train the selected seed machine learning model and the input dataset.

7. (Original) The computer-implemented method of claim 6, wherein the re-training is initiated based at least in part on the distance between the sketch of the training dataset and the sketch of the input dataset being less than a threshold.

8. (Currently Amended) A system comprising:
 	a memory having computer readable instructions; and
 	one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
receiving, by a processor, an input dataset for training a new machine learning model;
 	performing, by the processor, for each of a plurality of trained machine learning models:
 	retrieving a hash function and a sketch of a training dataset used to train the trained machine learning model;
 	computing a sketch of the input dataset based on the hash function and the input dataset; and
 	computing a distance between the sketch of the training dataset and the sketch of the input dataset;
 	ranking the plurality of trained machine learning models from smallest computed distance to largest computed distance;
 	selecting a seed machine learning model for the input dataset from the plurality of machine learning models, the selecting based at least in part on the ranking; and


9. (Original) The system of claim 8, wherein a trained machine learning model ranked as having a smallest computed distance is selected as the seed machine learning model.

10. (Original) The system of claim 8, wherein the performing, ranking, selecting and initiating are performed automatically by the processor in response to the receiving.

11. (Original) The system of claim 8, wherein the processor comprises an edge node in a distributed computer system.

12. (Original) The system of claim 8, wherein the processor comprises a cloud node in a distributed computer system.

13. (Original) The system of claim 8, wherein the operations further comprise initiating retraining of the selected seed machine learning model, the re-training based at least in part on a training dataset used to train the selected seed machine learning model and the input dataset.

14. (Original) The system of claim 13, wherein the re-training is initiating based at least in part on the distance between the sketch of the training dataset and the sketch of the input dataset being less than a threshold.

15. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
 	receiving, by the processor, an input dataset for training a new machine learning model;
 	performing, by the processor, for each of a plurality of trained machine learning models:
 	retrieving a hash function and a sketch of a training dataset used to train the trained machine learning model;
 	computing a sketch of the input dataset based on the hash function and the input dataset; and
 	computing a distance between the sketch of the training dataset and the sketch of the input dataset;
 	ranking the plurality of trained machine learning models from smallest computed distance to largest computed distance;
 	selecting a seed machine learning model for the input dataset from the plurality of machine learning models, the selecting based at least in part on the ranking; and
 	initiating a training process of the new machine learning model based at least in part on the selecting, the training process based at least in part on the selected seed machine learning model and the input dataset.

16. (Original) The computer program product of claim 15, wherein a trained machine learning model ranked as having a smallest computed distance is selected as the seed machine learning model.

17. (Original) The computer program product of claim 15, wherein the performing, ranking, selecting and initiating are performed automatically by the processor in response to the receiving.

18. (Original) The computer program product of claim 15, wherein the processor comprises an edge node in a distributed computer system.

19. (Original) The computer program product of claim 15, wherein the processor comprises a cloud node in a distributed computer system.

20. (Original) The computer program product of claim 15, wherein the operations further comprise initiating re-training of the selected seed machine learning model, the retraining based at least in part on a training dataset used to train the selected seed machine learning model and the input dataset.

	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 	At best the prior arts of record, specifically, Lin (US 8,311,967) teaches matching a model in response to a user request based on a dataset e.g., see Lin col. 16, lines 12-62.  Zang (US 2018/0314975) teaches selecting machine learning models based on model metadata e.g., see Zang Abstract [0029, 0033].  Sclaroff (US 2018/0246985) teaches hashing to index a dataset 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

 	Thus, independent claims 1, 8 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/ERIC J YOON/Primary Examiner, Art Unit 2143